UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22562 Investment Company Act file number: Babson Capital Global Short Duration High Yield Fund (Exact name of registrant as specified in charter) 550 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Janice M. Bishop Secretary and Chief Legal Officer c/o Babson Capital Management LLC Independence Wharf 470 Atlantic Avenue Boston, MA 02210 (Name and address of agent for service) (704)805-7200 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 Effective interest rate‡ Due date Principal Cost Fair value Fixed Income — 132.30%*: Bank Loans — 22.13%*: Broadcasting and Entertainment — 0.36%*: Learfield Communications Inc. 10/8/2021 $ $ Total Broadcasting and Entertainment Cargo Transport — 0.95%*: Direct ChassisLink Inc. 11/12/2019 Direct ChassisLink Inc. 11/30/2021 Total Cargo Transport Chemicals, Plastics and Rubber — 0.47%*: Flint Group Holdings+ 9/30/2022 Flint Group Holdings+ 5/2/2022 Total Chemicals, Plastics and Rubber Diversified/Conglomerate Manufacturing — 0.35%*: Alliance Laundry Systems LLC 12/10/2019 Total Diversified/Conglomerate Manufacturing Diversified/Conglomerate Service — 1.84%*: Redprarie Corporation 12/21/2018 Redprarie Corporation 12/14/2019 Triple Point Technology, Inc. 7/10/2020 Total Diversified/Conglomerate Service Electronics — 1.56%*: Kronos, Inc. 4/30/2020 Total Electronics Farming and Agriculture — 1.25%*: Allflex Holdings, Inc. 7/17/2021 Total Farming and Agriculture Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 (continued) Finance — 1.60%*: Confie Seguros Holding 5/8/2019 $ $ Cunningham Lindsey Group, Inc. 6/10/2020 Total Finance Healthcare, Education and Childcare — 0.69%*: Sage Products Holdings III, LLC 6/15/2020 Total Healthcare, Education and Childcare Mining, Steel, Iron and Non-Precious Metals — 0.92%*: Boomerang Tube, LLC 10/11/2017 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 10.25%*: Bowie Resource Partners LLC 8/17/2020 Caelus Energy Alaska 4/2/2021 Fieldwood Energy LLC 9/30/2020 Jonah Energy LLC 5/12/2021 MD America Energy, LLC 7/2/2019 NFR Energy LLC 12/31/2018 Templar Energy 11/25/2020 Total Oil and Gas Printing and Publishing — 0.07%*: Wausau Paper Corp. 7/22/2020 Total Printing and Publishing Retail Store — 0.59%*: FleetPride 5/19/2020 Total Retail Store Telecommunications — 1.23%*: Eircom Finance Ltd+ 9/30/2017 Total Telecommunications Total Bank Loans Corporate Bonds — 110.17%*: Aerospace and Defense — 1.18%*: Intrepid Aviation Group Holdings#^ 2/15/2019 Total Aerospace and Defense Automobile — 7.22%*: Accuride Corp# 8/1/2018 Affinia 5/1/2021 Allied Specialty Vehicles#^ 11/1/2019 J.B. Poindexter & Co. Inc.#^ 4/1/2022 International Automotive Components Group, S.A.^ 6/1/2018 Meritor Inc. 3/1/2026 Tupy SA+^ 7/17/2024 Total Automobile Banking — 0.25%*: Lock AS+^ 8/15/2021 Total Banking Beverage, Food and Tobacco — 1.58%*: EWOS+^ 11/1/2020 Findus+^ 7/1/2018 Findus+^ 7/1/2018 Total Beverage, Food and Tobacco Broadcasting and Entertainment — 1.82%*: Arqiva Finance+^ 3/31/2020 Total Broadcasting and Entertainment Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 (continued) Buildings and Real Estate — 5.24%*: Forestar Real Estate Group Inc.^ 6/1/2022 $ $ Keystone Financing+^ 10/15/2019 Lyon Williams Homes, Inc.# 11/15/2020 Monier Holdings SCA+^ 10/15/2020 Paroc Group+^ 5/15/2020 Roofing Supply LLC#^ 6/1/2020 Total Buildings and Real Estate Cargo Transport — 2.74%*: Kenan Advantage Group, Inc.#^ 12/15/2018 Moto Hospitality Limited+^ 3/15/2017 Quality Distribution Inc. 11/1/2018 Total Cargo Transport Chemicals, Plastics and Rubber — 5.55%*: Associated Asphalt Partners LLC^ 2/15/2018 Ciech Group Finance+^ 11/30/2019 Cornerstone Chemical Co.#^ 3/15/2018 LSB Industries, Inc. 8/1/2019 Omnova Solutions, Inc. 11/1/2018 Pinnacle Operating Corp.#^ 11/15/2020 TPC Group, Inc.#^ 12/15/2020 Total Chemicals, Plastics and Rubber Containers, Packaging and Glass — 2.19%*: Innovia Group Finance+^ 3/31/2020 Multi Packaging Solutions, Inc.^ 8/15/2021 Paperworks Industries, Inc.^ 8/15/2019 Total Containers, Packaging and Glass Diversified/Conglomerate Manufacturing — 3.34%*: Appvion Inc.#^ 6/1/2020 Carlisle Transportation Products^ 12/15/2019 Heat Exchangers+^ 6/15/2021 StoneMor Partners L.P.^ 6/1/2021 Total Diversified/Conglomerate Manufacturing Diversified/Conglomerate Service — 1.59%*: Bravida+^ 6/15/2019 Carlson Travel Holdings Inc.^ 8/15/2019 Verisure Holdings+^ 9/1/2018 Total Diversified/Conglomerate Service Diversified Natural Resources, Precious Metals and Minerals — 0.93%*: Lecta S.A.+^ 5/15/2019 Lecta S.A.+^ 5/15/2018 Total Diversified Natural Resources, Precious Metals and Minerals Electronics — 1.76%*: International Wire Group, Inc.#^ 10/15/2017 Total Electronics Farming and Agriculture — 0.93%*: Chiquita Brands International Inc. 2/1/2021 Total Farming and Agriculture Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 (continued) Finance — 6.39%*: Cabot Financial+^ 4/1/2021 $ $ Cabot Financial+^ 10/1/2019 First Data Corp.# 1/15/2021 Galaxy Finco Ltd.+^ 11/15/2020 Galaxy Finco Ltd.+^ 11/15/2021 Lowell Group Financing PLC+^ 4/1/2019 Lowell Group Financing PLC+^ 4/1/2019 Marlin Financial+^ 8/1/2020 Sophia Holding Finance LP^ 12/1/2018 TMF Group Holding+^ 12/1/2018 TMF Group Holding+^ 12/1/2019 Total Finance Grocery — 0.23%*: Premier Foods Finance+^ 3/15/2021 Total Grocery Healthcare, Education and Childcare — 8.28%*: Crown Newco PLC+^ 2/15/2019 Elli Finance+^ 6/15/2019 HomeVi SAS+^ 8/15/2021 Prospect Medical Holdings Inc.#^ 5/1/2019 Tenet Healthcare Corporation 4/1/2022 Unilabs+^ 7/15/2018 Unilabs+^ 7/15/2018 Valeant+^ 7/15/2021 Total Healthcare, Education and Childcare Hotels, Motels, Inns and Gaming — 0.70%*: Gala Group Finance+ 9/1/2018 Total Hotels, Motels, Inns and Gaming Insurance — 1.83%*: Hastings Insurance Group+^ 10/21/2020 Onex York Acquisition Corp.^ 10/1/2022 Towergate Finance PLC+^ 2/15/2018 Total Insurance Leisure, Amusement, Motion Pictures and Entertainment — 2.05%*: Palace Entertainment Holdings^ 4/15/2017 Travelex+^ 8/1/2018 Vue Cinimas+^ 7/15/2020 Total Leisure, Amusement, Motion Pictures and Entertainment Machinery (Non-Agriculture, Non-Construct, Non-Electronic) — 3.81%*: Cleaver-Brooks, Inc.^ 12/15/2019 KM Germany Holding+^ 12/15/2020 Milacron LLC#^ 5/15/2019 Xerium Technologies# 6/15/2018 Total Machinery (Non-Agriculture, Non-Construct, Non-Electronic) Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 (continued) Mining, Steel, Iron and Non-Precious Metals — 3.55%*: Barminco Finance Pty Ltd.+^ 6/1/2018 $ $ First Quantum Minerals Ltd.+^ 5/15/2022 Hecla Mining Company# 5/1/2021 Murray Energy Corp^ 6/15/2021 Murray Energy Corp^ 12/5/2020 Westmoreland Escrow Corp. 2/1/2018 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 29.12%*: American Energy - Woodford, LLC^ 9/15/2022 Calumet Specialty Products 1/15/2022 Calumet Specialty Products^ 4/15/2021 CHC Helicopter+ 10/15/2020 CHC Helicopter# 6/1/2021 Era Group Inc.# 12/15/2022 Ferrellgas Partners LP# 6/15/2020 Halcon Resources Corporation 7/15/2020 Halcon Resources Corporation 5/15/2021 Headwaters, Inc. 4/1/2019 Hercules Offshore, Inc.#^ 4/1/2019 Jupiter Resources Inc.+^ 10/1/2022 Kosmos Energy Ltd.+^ 8/1/2021 Linn Energy, LLC# 4/15/2020 Midstates Petroleum Company Inc.# 10/1/2020 Midstates Petroleum Company Inc.# 6/1/2021 Millennium Offshore+^ 2/15/2018 Niska Gas Storage+^ 4/1/2019 Pbf Holding Company LLC# 2/15/2020 Penn Virginia Corp 5/1/2020 Resolute Energy Corp.# 5/1/2020 RKI Exploration and Production, LLC#^ 8/1/2021 Shelf Drilling Holdings Ltd+#^ 11/1/2018 Topaz Marine SA+^ 11/1/2018 Welltec+^ 2/1/2019 Total Oil and Gas Personal, Food and Miscellaneous — 3.49%*: Brake Brothers Acquisition PLC+^ 12/15/2018 Cerved Holding Spa+^ 1/15/2021 Pizza Express+^ 8/1/2021 Teamsystem S.P.A.+^ 5/15/2020 Total Personal, Food and Miscellaneous Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 (continued) Printing and Publishing — 0.85%*: R.R. Donnelley & Sons Company 3/15/2021 $ $ Zebra Technologies Corp.^ 10/15/2022 Total Printing and Publishing Retail Store — 7.52%*: Boing Group Finance+^ 7/15/2019 Brighthouse Group PLC+^ 5/15/2018 GRD Holding Corp.^ 6/1/2019 HD Supply, Inc.# 7/15/2020 House Fraser PLC+^ 8/15/2018 HSS Financing PLC+^ 8/1/2019 New Look Retail Group Limited+^ 5/14/2018 Pantry, Inc 8/1/2020 Takko Fashion+^ 4/15/2019 Total Retail Store Telecommunications — 4.60%*: Altice S.A.+^ 5/15/2022 Digicel Group Ltd+^ 4/1/2022 Eircom Finance Ltd+^ 5/15/2020 Manutencoop Facility Management+^ 8/1/2020 Norcell Sweden+^ 9/29/2018 Numericable Group+^ 5/15/2022 Numericable Group+ 5/15/2024 Numericable Group+^ 5/15/2022 Numericable Group+^ 5/15/2024 Sprint Nextel Corporation^ 9/15/2021 UPC Broadband+^ 3/15/2023 Wind Acquisition+^ 4/23/2021 Total Telecommunications Textiles & Leather — 1.43%*: Perry Ellis International Inc# 4/1/2019 Total Textiles & Leather Total Corporate Bonds Total Fixed Income Other assets and liabilities — (32.30)% ) Net Assets — 100% $ Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2014 (continued) ‡ The effective interest rates are based on settled commitment amount. * Calculated as a percentage of net assets applicable to common shareholders. + Foreign security. # All or a portion of the security is segregated as collateral for the credit facility.See Note 8 to the financial statements for further disclosure. Distributions of investments by country of issue (excluding temporary cash investments) as a percentage of total investment in securities, is as follows: United States % United Kingdom % Canada % Sweden % United Arab Emirates % Italy % France % Germany % Ireland % Azerbaijan % (Individually less than 1%) % % ^ Security exempt from registration under Rule 144a of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for bank loans are the current interest rates at September 30, 2014. Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. FORWARD FOREIGN EXCHANGE CONTRACTS at September 30, 2014 (Unaudited) Counterparty Currency Contract Type Delivery Date Value Aggregate Face Value Unrealized Appreciation / (Depreciation) J.P. Morgan Swedish krona Buy 10/15/2014 $ $ $ ) Swedish krona Sell 10/15/2014 ) ) Swiss francs Buy 10/15/2014 ) British pounds Buy 10/15/2014 ) British pounds Sell 10/15/2014 ) ) ) Euros Sell 10/15/2014 ) ) U.S. Dollars Buy 10/15/2014 - U.S. Dollars Sell 10/15/2014 ) ) - - Morgan Stanley Swedish krona Buy 10/15/2014 $ $ $ ) British pounds Buy 10/15/2014 ) Euros Buy 10/15/2014 ) Euros Sell 10/2/2014 ) ) Swiss francs Buy 10/15/2014 ) Swiss francs Sell 10/2/2014 ) ) Swiss francs Sell 10/15/2014 ) ) U.S. Dollars Buy 10/2/2014 - U.S. Dollars Buy 10/15/2014 - U.S. Dollars Sell 10/15/2014 ) ) - - - Tax Basis The cost basis of investments for federal income tax purposes at September 30, 2014 for Babson Capital Global Short Duration High Yield Fund (the “Fund”) was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *The above table only reflects tax adjustments through December 31, 2013.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Fair Value Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund’s investments Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans $
